DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
Claims 76 – 85 and 87 – 109 are pending; claims 88-108 are withdrawn; claims 76 – 85, 87 and 109 have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28 and December 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 76 – 85, 87 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/143006, IDS 02.21.2018, No.44 and cited by US 2017/0000862) in view of Meyvis et al. (WO 2014/184352) AND/OR Al-Hussein et al. (2013) AND/OR Wang et al. (2008) AND/OR Graziano (2012).
Regarding claims 76 – 80 and 109, Wu teaches pharmaceutical compositions (sterile at pharmaceutically acceptable pH) comprising ADI-PEG, 0.0035M - .035M (3.5 – 35 mM) histidine buffer and .013M (130mM) sodium chloride, pH 6.8 (0148).  
Wu does not teach the composition wherein it further includes 1 – 20% sucrose, is lyophilized, and retains at least 75% activity compared to a non-lyophilized control.  However, Wu teaches the compositions may include adjuvants such as surfactants, preservatives, stabilizers and tonicity agents (0139-0140); can be formulated as liquids, solids, powders (p.21); and prepared by methods known in the pharmaceutical art (0144).  At the time the claims were filed, it was well known and routinely practiced in the art to formulate protein pharmaceuticals with sucrose and lyophilize the resulting compositions.  In support, Meyvis teaches stabilized, lyophilized protein compositions (abstract) wherein sucrose is added as an excipient to the formulation at 1 – 15% (p.3-6, 25); while Al-Hussein teaches sucrose is particularly effective for stabilizing protein compositions after freeze drying and is widely known and used during freeze drying, or lyophilization (abstract, p.814).  Further, Wang teaches stabilizing various protein pharmaceuticals with sucrose wherein the sucrose acts to stabilize the protein during freeze drying and long term storage (p. 3131-3132); while Graziano teaches it is well known in the art that sucrose stabilizes the native state of globular proteins (or enzymes, such as arginine deiminase) against chemical denaturants and temperature (abstract).  In addition, the prior art recognizes that lyophilization of protein pharmaceuticals is desirable for storage and that the lyophilized compositions retain their activity as compared to non lyophilized compositions.  In support, Meyvis teaches the proteins formulated with sucrose are particularly suited for storage and freeze thawing (p.25) and that the protein retains 80 – 99% of its activity after storage (p.4-5) (or compared to a non-lyophilized composition); while Al-Hussein teaches sucrose addition resulted in high protein activity when freeze dried (p.817, 826).  Still further, the prior art recognizes the benefit of including sucrose with histidine buffered protein pharmaceuticals such as those disclosed by Wu.  Meyvis teaches the combination of sucrose with histidine (p.26); while Al-Hussein teaches that the combination of sucrose and histidine results in a significant increase in protein activity than either alone, and that that sucrose alone resulted in high protein activity when freeze dried (p.817, 826).  Thus, at the time the claims were filed, ordinary skill in the art would have been motivated to stabilize and lyophilize the compositions of Wu with sucrose in the claimed amount with a reasonable expectation for successfully obtaining an effective lyophilized formulation of ADI-PEG.
Regarding claim 81, the combined references do not teach the resulting lyophilized composition wherein the ADI-PEG has the claimed dry weight.  However, Wu teaches that the ADI-PEG is the designated active, can be lyophilized (0026) or dried (p.20-21), indicating it to be a result effective variable.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the weight thereof as a matter of standard, routine practice.
Regarding claim 82, while Wu does not teach the ADI comprises a sequence as claimed, the reference does teach the ADI from same genus species as that of applicant (Table A1), indicating that the sequences are likely the same or obvious variations of those disclosed in the prior art.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the instant sequences in the ADI compositions of Wu since they were from the same organisms and would have rendered a predictable outcome with a reasonable expectation for success.
Regarding claim 83, Wu teaches the ADI is modified with 1 – 30 PEG molecules (0120).
Regarding claim 84, Wu teaches the ADI-PEG are covalently linked with SS, SPA, SCM, NHS (water labile linkers) (0116).
Regarding claim 85, the ADI-PEG may be ADI-PEG 20 (0120, 0131).
Thus, the invention as a whole is rendered prima facie obvious over the cited prior art.


Claim76 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/143006, IDS 02.21.2018, No.44 and cited by US 2017/0000862) in view of Meyvis et al. (WO 2014/184352) AND/OR Al-Hussein et al. (2013) AND/OR Wang et al. (2008) AND/OR Graziano (2012); and further in view of Nandhakumar et al. (2011).
Regarding claim 76, Wu teaches pharmaceutical compositions (sterile at pharmaceutically acceptable pH) comprising ADI-PEG, 0.0035M - .035M (3.5 – 35 mM) histidine buffer and .013M (130mM) sodium chloride, pH 6.8 (0148).  
Wu does not teach the composition wherein it further includes 1 – 20% sucrose, is lyophilized, and retains at least 75% activity compared to a non-lyophilized control.  However, Wu teaches the compositions may include adjuvants such as surfactants, preservatives, stabilizers and tonicity agents (0139-0140); can be formulated as liquids, solids, powders (p.21); and prepared by methods known in the pharmaceutical art (0144).  At the time the claims were filed, it was well known and routinely practiced in the art to formulate protein pharmaceuticals with sucrose and lyophilize the resulting compositions.  In support, Meyvis teaches stabilized, lyophilized protein compositions (abstract) wherein sucrose is added as an excipient to the formulation at 1 – 15% (p.3-6, 25); while Al-Hussein teaches sucrose is particularly effective for stabilizing protein compositions after freeze drying and is widely known and used during freeze drying, or lyophilization (abstract, p.814).  Further, Wang teaches stabilizing various protein pharmaceuticals with sucrose wherein the sucrose acts to stabilize the protein during freeze drying and long term storage (p. 3131-3132); while Graziano teaches it is well known in the art that sucrose stabilizes the native state of globular proteins (or enzymes, such as arginine deiminase) against chemical denaturants and temperature (abstract).  In addition, the prior art recognizes that lyophilization of protein pharmaceuticals is desirable for storage and that the lyophilized compositions retain their activity as compared to non lyophilized compositions.  In support, Meyvis teaches the proteins formulated with sucrose are particularly suited for storage and freeze thawing (p.25) and that the protein retains 80 – 99% of its activity after storage (p.4-5) (or compared to a non-lyophilized composition); while Al-Hussein teaches sucrose addition resulted in high protein activity when freeze dried (p.817, 826).  Still further, the prior art recognizes the benefit of including sucrose with histidine buffered protein pharmaceuticals such as those disclosed by Wu.  Meyvis teaches the combination of sucrose with histidine (p.26); while Al-Hussein teaches that the combination of sucrose and histidine results in a significant increase in protein activity than either alone, and that that sucrose alone resulted in high protein activity when freeze dried (p.817, 826).  Thus, at the time the claims were filed, ordinary skill in the art would have been motivated to stabilize and lyophilize the compositions of Wu with sucrose in the claimed amount with a reasonable expectation for successfully obtaining an effective lyophilized formulation of ADI-PEG.
Regarding claim 87, the combined references do not teach a lyophilized ADI-PEG wherein the composition retains at least 75% of the PEG molecules (or retains pegylation).  However, Nandhakumar teaches lyophilization of pegylated therapeutic proteins acts to prevent depegylation of the protein, or retains PEG molecules (abstract, conclusion).  Thus, in following the teachings of the combined prior art, it would naturally flow that the lyophilized formulation obtained thereby would also retain the PEG molecules per ADI as claimed.
Thus, the invention as a whole is rendered prima facie obvious over the cited prior art.

Response to Arguments
Applicant argues that the prior art does not teach the claimed composition in that Wu does not teach a lyophilized composition with the instant buffers; that the ADI-PEG activity is disclosed relative to a modified and non modified ADI rather than lyophilized and non-lyophilized ADI-PEG; and that the examiner applies inappropriate hindsight.  Applicant additionally argues that the cited art does not provide a reasonable expectation for successfully retaining ADI-PEG activity after lyophilization since the references do not teach ADI, but different proteins for lyophilization.  Applicant argues that the prior art discloses a large number of possible buffers that can be used to lyophilize proteins and that only after extensive experimentation could one arrive at the claimed invention.
However, in light of the new rejections above, these arguments fail to persuade.  Taken as a whole, as stated above, the prior art clearly teaches sucrose and histidine together work successfully to lyophilize therapeutic proteins, and that the use of these components together were well known and used in the prior art.  Further, the prior art clearly teaches lyophilization of therapeutic proteins is desirable for stability and storage as stated above.  Thus, it is maintained that at the time the claims were filed, one ordinary skill in the art would have been motivated to lyophilize ADI-PEG compositions with the instant buffers and stabilizers and with a reasonable expectation for successfully retaining the activity thereof.  
Regarding the argument that Meyvis and Al-Hussein do not teach lyophilizing ADI-PEG, it is noted that the rejection is based on a combination of references.  Moreover, Wu teaches the claimed combination of ADI-PEG, histidine buffer and sodium chloride; while Meyvis, Al-Hussein, Wang and Graziano expressly teach sucrose to be an effective lyoprotectant when lyophilizing protein compositions, particularly when used with histidine buffers.  Thus, as stated in the rejection above, at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by the supporting references.  
Regarding the argument that lyophilization conditions are protein specific, it is noted that the claims are not drawn to a method of lyophilization or conditions thereof.  Rather the claims are drawn to a lyophilized composition comprising ADI-PEG, histidine buffer, sodium chloride and sucrose.  As such, the argument is not commensurate in scope with the claimed invention.  Regarding the argument that what works for one protein may not work for another and that the prior art uses different buffers and proteins, it is noted that the prior art teaches sucrose is effective with the claimed histidine buffer, as well as other buffers, when lyophilizing a variety of proteins, further supporting the effectiveness and wide applicability of sucrose as a lyoprotectant when lyophilizing proteins.  Please note that the cited supporting references identify sucrose as a “widely known” lyoprotectant (Meyvis p.26; Al-Hussein, abstract, p.814).  Thus, in considering the prior art as a whole, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by the supporting references and with a reasonable expectation for successfully obtaining a lyophilized composition.  
Regarding the argument that the prior art provides general guidance for lyophilization and is therefore not specific enough to make obvious the claimed invention, the cited references teach the use of sucrose as a lyoprotectant for lyophilizing a variety of proteins and with a variety of buffers.  Specifically, the high success of sucrose with different buffers and proteins further supports the effectiveness and wide applicability of sucrose as a lyoprotectant when lyophilizing proteins.  As such, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by Meyvis, Al-Hussein, Wang and Graziano.  
Regarding the argument that the prior art teaches a large number of formulations, it is iterated that Wu specifically teaches the claimed combination of ADI-PEG, histidine buffer and sodium chloride while supporting references specifically identify sucrose to be particularly effective as a lyprotectant when lyophilizing proteins.  Thus, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by the cited art.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the argument that there is no motivation or reasonable expectation for success to lyophilize sucrose with ADI-PEG, as stated above, the combined prior art teaches the claimed combination of ADI-PEG, histidine buffer and sodium chloride; and that sucrose is a widely known and effective lyoprotectant for proteins.  Further, Meyvis, Al-Hussein, Wang and Graziano specifically teach sucrose as well as the combination of sucrose and histidine acts to retain the physical and chemical stability and integrity of proteins.  As such, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by the cite references.  
Absent evidence of an unexpected result or advantage, the claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699